1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
Claims 1,5 contain the trademark/trade name BLUETOOTH.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless communication product and, accordingly, the identification/description is indefinite.
In claims 1, lines 11,14, the phrase “can be” is not a positive limitation; perhaps applicant intends to delete it.


The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1-3,5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5-10 of copending Application No. 17/110,263 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims of an instant application encompasses the boundaries of the claims (copending application). Although the conflicting claims are not identical, they are not patentably distinct from each other because noted claims 1-3,5-10 of the copending application reads on the claims 1-3,5-10 of the present application respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3,5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 2016/0091629) in view of Weaver (US 2017/0299756) and Garrett (US 3,662,255) and Loubet (US 2018/0335540).
As to Claims 1-2, Deng discloses a foldable metal detector, comprising: a detection coil disk 10; a waterproof circuit protecting compartment (para 0039); a circuit component 21; a folding and fixing component and a fastening component (the components used to attach rod 20 to detection head 10); an extension rod 20; and a wireless remote control component (the first control PCB is wirelessly connected to the second control PCB; see figs. 1,3-4; para 0031; wherein the wireless remote control component is configured to control the foldable metal detector (para 0044); the circuit component 21 is inserted into the waterproof circuit protecting compartment such that the circuit component can be drawn out (thru cover) from the waterproof circuit protection compartment (para 0039; fig. 2); the extension rod is fixedly connected to a tail end of the waterproof circuit protecting compartment (figs. 1,2); the extension rod can be removed from the waterproof circuit protecting compartment (para 0039; note the rod portion including the handle must be detachable to allow the battery to be replaced); the circuit component is electrically connected with the detection coil disk (fig. 2); at least one bracket is disposed on the detection coil disk (fig. 2); and the fastening device that connects the rod 20 to the detection head 10 (paras 0037,0039; figs. 1-2). Deng does not disclose a BLUETOOTH remote control component; the fastening components with bolts and fixing columns; a connector; and second threads on the folding fixing components. Weaver discloses brackets 88 with the first and second holes disposed on the detection coil disk (figs. 8,10; para 0050); the fastening components comprise bolts (para 0050); connecting heads 90; connecting holes on the connecting heads; each bolt passes through each connecting hole and each first through hole in sequence; first threads are on the bolts (para 0050); second threads are on the folding fixing components (para 0050; e.g. nuts); and the first threads are connected with the second threads (figs. 8,10). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Deng to include folding fixing components; fastening components; brackets and holes as taught by Weaver in order to advantageously provide a connection between the rod and detection that allows for the metal detector to be in a storage or operation position (para 0050) that therefore allows for the metal detector to be placed into a stored position that takes up less space when not in use.
Garrett discloses the fastening components comprise a bolt 16 and fixing columns (studs 19), each of the brackets comprises a first through hole (hole for the bolt 16) and a second through hole (hole for the studs), each fixing column passes through each second through hole (fig. 1; col. 2, lines 46-66). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Deng in view of Weaver to add the ability to attach the brackets to the detection head by way of a stud or to replace the connection of the brackets to the detection by and use studs to attach the brackets to the detection heads, and therefore disclose the fastening components comprise bolts and fixing columns, each of the brackets comprises a first through hole and a second through hole, each fixing column passes through each second through hole given the above disclosure and teaching of Garret in order to advantageously allow the brackets to be removed from the detection head so as to allow damaged brackets to be replaced and to allow other brackets that can accommodate other or newer types of metal detector rods to be attached and thus add functionality to the device, and in order to add an additional attachment mechanism to advantageously ensure that the bracket remains attached to the detection head during detection and thus minimize any the chance that the device breaks during normal operation.
Loubet discloses that it is known to use BLUETOOTH as the wireless technology for allowing a remote control component to control the metal detector (paras 0047;0050). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Deng in view of Weaver and Garret to include a BLUETOOTH remote control component; wherein the BLUETOOTH remote control component is configured to control the foldable metal detector as taught by Loubet in order to advantageously utilize a standard communication protocol (para 0070) that advantageously allows a large number of different devices that have BLUETOOTH capabilities to communicate with the metal detector and thus broaden the number of devices that are able to control the metal detector, including lowering the cost of the device by eliminating the need for specialized remote controls and allowing already owned devices such as a mobile phone to operate the metal detector.
As to Claim 3, Deng discloses a tail cover connected to the tail end of the waterproof circuit protecting compartment (para 0039). Deng does not disclose third threads are on the tail cover. Weaver discloses that one mechanism of attaching one element to another is by way of threads (para 0050). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Deng to include using threads to attach the cover to the tail end as taught by Weaver in order to advantageously be able to securely attach the cover to the waterproof chamber in a manner that minimizes the chance the cover will unintentionally detach.
As to Claim 5, Deng in view of Weaver, Garret, and Loubet discloses wherein the circuit component comprises a connecting wire and a circuit board; a BLUETOOTH module is disposed on the circuit board (paras 0030; 0032). Deng in view of Weaver and Garret does not disclose the circuit component comprises a connecting line with one end connected to the detection coil disk and at another end is an audio plug connector and the audio socket connector being disposed on the circuit board. Loubet discloses the circuit component comprises a connecting line 25 that is at one end is electrically connected to the detection coil disk and is an audio plug connector (fig. 2; paras 0035; 0074). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Deng in view of Weaver and Garret to include the circuit component comprises a connecting line that is at one end is electrically connected with the detection coil disk is an audio plug connector and is connected to the an audio socket connector as disclosed in Loubet in order to advantageously add versatility to the device by allowing the device to be operated by way of cable in case too much electromagnetic interference is present to allow for wireless transmission of the audio signal and other data.
As to Claim 6, Deng in view of Weaver, Garret, and Loubet disclose the circuit component further comprises a mounting board; the circuit board is fixedly disposed on the mounting board (fig. 2; paras 0032).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Weaver and Garrett and Loubet as applied to claim 5 and in further view of Sanoner et al. (US 2004/0000918).
As to Claims 7-9, Deng discloses the waterproof circuit protecting compartment wraps the circuit component (fig. 2). Deng in view of Weaver, Garret, and Loubet do not disclose an upper case; a fixing case; a button; a key cap; and a pressing piece. Sanoner discloses a metal detector wherein the circuit component further comprises an upper case 4; a fixing case 5; the fixing case connected with the upper shell and the mounting board (PCB) (figs. 1-3); buttons 7,8; key caps are disposed on the housing/shells (figs. 1-2); pressing pieces (the oval/circular material around each button) are disposed on the housing/shells (figs. l-2). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Deng in view of Weaver, Garret, and Loubet to include the components as described above taught by Sanoner to allow a user to easily change the function of the device, such as by turning the device on and off, without needing other devices or programs to activate the metal detector, and to be able to operate the device when an external remote control is not available or cannot be used due to electromagnetic interference.
As to Claim 10, Deng discloses the circuit component further comprises a battery 22: the battery is electrically connected with the circuit board (fig. 2, para 0038).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

7.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a metal detector comprising a connecting and locking member comprising a stud, wherein the tail cover comprises a connection nut fixedly installed on the tail cover, the stud is screwed into the connection nut, and the extension rod is fixedly locked on the connecting and locking member, such that the extension rod is fixedly connected to the waterproof circuit protection compartment.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892. Valentino discloses a tail cover with male and female threads (fig. 5).
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/JAY PATIDAR/
Primary Examiner, Art Unit 2858